Citation Nr: 0530149	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as being proximately due to or the result of the 
service connected right knee disability.

2.  Entitlement to service connection for a left knee 
disability as being proximately due to or the result of the 
service connected right knee disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  

The Board also notes that the veteran submitted documents in 
August 2005 that suggest that he may wish to advance a claim 
of service connection for a right ankle disability; 
accordingly, the RO should contact the veteran and determine 
whether he elects to pursue a claim of service connection for 
a right ankle disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to TDIU benefits and entitlement to service 
connection for right hip and left knee disabilities that are 
related to the service connected right knee disability.

It was determined in the case of Allen v. Brown, 7 Vet. App. 
439 (1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service-connected disability.  It is 
contended in this case that right hip and left knee disorders 
are either secondary to or have been aggravated by the 
service connected right knee disability.  The veteran should 
therefore be provided a VA examination to include a medical 
opinion as to whether a right hip or left knee disability is 
the result of the service-connected right knee disability or 
whether the service connected right knee disability 
aggravated a right hip or left knee disability.

Accordingly, the appellant's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination that 
must be conducted by a physician who has 
not previously examined the veteran and 
who has the appropriate expertise to 
evaluate the veteran's claim.  The claims 
folder must be made available to the 
physician prior to the examination and 
all appropriate diagnostic testing should 
be accomplished.  The physician should 
provide a diagnosis for all current 
disability of the right hip and left 
knee.  Based on a review of the complete 
medical record and the current 
examination, the physician should render 
a medical opinion as to whether it is at 
least as likely as not that that a 
current right hip or left knee disability 
is proximately due to or was permanently 
aggravated by the veteran's service 
connected right knee disability.  If the 
physician finds that the service-
connected right knee disability 
aggravated a right hip or left knee 
disability, then the examiner should 
express an opinion as to what level of 
disability is attributable to such 
aggravation.  All factors upon which the 
VA medical opinion is based must be set 
forth on the record and the physician 
must utilize the burden of proof as set 
forth above.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


